Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62/693,131 filed on July 2nd, 2018 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on January 4th, 2021 and March 12th, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (US 6260711), further in view of Young et al. (US 20150165481), hereafter Young.

With regards to claim 16, Woodgate discloses a protective cover (Abstract; shielding device 23) configured to be removably affixed to a trommel frame section of a trommel frame (Col. 1, L28-30) and being configured to protect portions of the trommel frame section from abrasion and wear from screened material (Col. 2, L33-37); the protective cover comprising a body (body portion 25); fixation members 
Woodgate does not disclose the fixation member width being configured to allow flexing of the fixation members; one or more locking features provided to the fixation members for securing the body to the trommel frame section; the one or more locking features extending inwardly from the fixation members and towards each other; each locking feature having a locking feature width; the one or more locking features comprising a flex radius or chamfer to facilitate spreading of the fixation members; wherein an interference width defining the minimum distance between the one or more locking features, is smaller than the opening width.
However, Young discloses the fixation member width being configured to allow flexing of the fixation members (P0065); one or more locking features (upper and lower bottom portions 27, 37) provided to the fixation members (upper and lower end portions 22, 32) for securing the body to the trommel frame section (Fig 4a); the one or more locking features extending inwardly from the fixation members and towards each other (Fig. 3a) ; each locking feature having a locking feature width (Not labeled in Fig. 3a); the one or more locking features comprising a flex radius or chamfer to facilitate spreading of the fixation members; wherein an interference width defining the minimum distance between the one or more locking features, is smaller than the opening width (P0087, L4-6); and wherein the protective cover is configured such that a push on force is used to secure the protective cover to the trommel frame section (nubs mate with holes P0012, use force to mate parts). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a flexible material as disclosed by Young to make the protective cover as disclosed by Woodgate in order for the cover to have a tight fit around the trommel frame. Additionally, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add locking members and 

With regards to claim 17, Woodgate and Young disclose all the elements of claim 16 as outlined above. Woodgate further discloses one or more securement features (holes 28), which are configured for engaging one or more securement features provided to the trommel frame section (Col. 5, L51-58). 

With regards to claim 18, Woodgate and Young disclose all the elements of claim 16 as outlined above. Woodgate further discloses first and second deflection surfaces (skirt surfaces 27a; Col. 5, L39-44).

With regards to claim 19, Woodgate and Young disclose all the elements of claim 16 as outlined above. Woodgate and Young do not directly disclose a trommel frame comprising the protective cover according to claim 16. However, Woodgate discloses that the protective cover could be used on a trommel screen (Col. 2, L33-37). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the protective cover disclosed by Woodgate on a trommel screen frame, to protect the frame from wear (Col. 2, L33-37). 

With regards to claim 20, Woodgate and Young disclose a protective cover according to claim 16. Woodgate further discloses a method of protecting a trommel frame (Col. 5, L51-58) using the device of claim 16. Woodgate does not disclose applying a push on force to the protective cover to secure the protective cover to a trommel frame section of the trommel frame.
However Young indirectly discloses applying a push on force to the protective cover to secure the protective cover to a trommel frame section of the trommel frame. Young discloses a set of nubs that mate with holes (P0012). It would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to apply a push force so that the nubs mate with holes as disclosed by Young.

Prior Art not Relied Upon
	Zubovich (US 8708155) and Weaver et al. (US 7959009) both disclose a cover for a screen frame (Abstracts) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653